Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 & 01/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsili et al. (U.S. 2020/0132781 A1) in view of Fechalos (U.S. 2006/0017444 A1).
Regarding claim 1, Marsili et al. disclose a measurement arrangement for determining a first complex impedance as seen in Fig. 1 of a first electrical component wherein the measurement arrangement comprises:
the first electrical component 13 (via first battery as seen through out Figs. 1-15) and a measuring unit 10, which is coupled to the first electrical component 13 and adapted to determine the first complex impedance of the first electrical component 13 (see par. 0031, wherein device 10 comprises a voltmeter 17 to measure a voltage between first terminals 11A, 11B and therefore a voltage across battery 13, also referred to as battery voltage. Voltmeter 17 may be implemented in any conventional manner, for example, using a high-ohmic measurement resistor across which the voltage is measured together with an analog-to-digital converter (ADC) to digitize the voltage. Furthermore, device 10 comprises an amperemeter 18 to measure a current flowing to and from battery 13, also referred to as battery current of the battery impedance, which is a complex value, may then be determined by controller 16),
wherein the measurement arrangement 10 comprises at least one second electrical component 14 (via Energy storage Element as seen through out Figs. 1-15) which is arranged with the first electrical component 13 in a parallel circuit as seen in Fig. 1, which is hooked up in parallel with the measuring unit 10 via nodes 11 & 12 (see par. 0014), and wherein the parallel circuit comprises at least one switching device via capacitor switching network 15 operable by the measuring arrangement circuit of Fig. 1 (see par. 0030, wherein current flows from battery 13 to switched capacitor network 15 and from the switched capacitor network 15 to energy storage 14 and another part of the time current flows from energy storage 14 to switched capacitor network 15 and from the switched capacitor network 15 to the battery 13. In particular, the alternating current may be a periodic current, and in part each period of the periodic current flows from battery 13 to energy storage 14, and in another part of the period current flows from energy storage 14 to battery 13); wherein the measurement arrangement (via measuring unit 10 including measurement circuits 16-19) is designed to temporarily break at least the electrical connection between the first electrical component 13 and the at least one second electrical component 14 by the associated switching device 15 (via switched capacitor network as seen through out Figs. 1-15) in order to determine the first complex impedance of the first electrical component (see FIGS. 5A and 5B wherein current flows from battery 53 to switched capacitor network 51, which causes a further current to flow from switched capacitor network 51 to energy storage element 52. When control signal 510 is low, switched capacitor network 51 draws current from energy storage element 52 to provide a current generally labeled 59 flowing to battery 53. Control signal 510 again has a period T0=1/f.sub.0 to measure the battery impedance Z.sub.0 at a frequency f.sub.0. Control signal 510 has a rectangular waveform, such that the current flow denoted by numerals 58 and 59 and shown in FIG. 5B has an essentially rectangular waveform, as mentioned above. Controller 50 then receives an indication of the battery voltage over time from voltmeter 56 and an indication of the battery current over time from amperemeter 57 and calculates the complex impedance while forming the ratio of voltage and current).
Marsili et al. is not understood to explicitly disclose that wherein the parallel circuit as seen in Fig. 1 comprises at least one switching device by which an electrical connection between the first electrical component and the at least one second electrical component can be broken.  
In related art, US 2006/0017444 to Fechalos et al. disclose in Fig. 3 & pars. 0028-0030 wherein the parallel circuit 15 including all elements which connected to 15 as seen in Fig. 3 comprises at least one switching device 20 by which an electrical connection between the first electrical component included 15, 20 & 23 and the at least one second electrical component included elements 15, 20 & 24 can be broken via output breaker 18 (see Fig. 3, par. 0026-0028, wherein An arrangement of battery strings 15 is shown in FIG. 3, where each of the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit  taught by Marsili et al. to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first electrical component (see Fechalos et al. ’s pars. 0030 & 0047).

    PNG
    media_image1.png
    312
    460
    media_image1.png
    Greyscale

As to claim 2, Marsili et al. disclose wherein the at least one switching device  via switched capacitor network 15 is associated with a respective one of the at least one second electrical component 14, by which the associated at least one second electrical component 14 through refs. 19 & 110 can be switched out from the parallel circuit 10 (see Fig. 10, par. 0071, wherein  the switched capacitor network changes between configurations 102, 103 according to the switching frequency fsw. In configuration 102, capacitors 110, 111 are coupled in parallel between terminals of first battery 104, such that first battery 104 charges capacitors 1010, 1011. In configuration 103, capacitors 1010, 1011 are coupled in series between terminals of second battery 105, thus charging battery 105).
Marsili et al. is not understood to explicitly disclose that wherein the measurement arrangement is adapted to switch the at least one second electrical component 14 by the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first electrical component.  
In related art, US 2006/0017444 to Fechalos et al. disclose in Fig. 3 below wherein the parallel circuit 15 including all elements which connected to 15 as seen in Fig. 3 comprises at least one switching device 20 by which an electrical connection between the first electrical component included 15, 20 & 23 (or string shunt 1) and the at least one second electrical component included elements 15, 20 & 24 (or string shunt 2) by the associated switching device 20 temporarily out from the parallel circuit in order to determine the first complex impedance of the first electrical component via string shunt 1 (see Fig. 3, pars. 0029-0030, wherein An arrangement of battery strings 15 is shown in FIG. 3, where each of the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit 10  taught by Marsili et al. to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first electrical component (see Fechalos et al. ’s pars. 0030 & 0047).

    PNG
    media_image2.png
    451
    822
    media_image2.png
    Greyscale

As to claim 3, Marsili et al. fail to disclose wherein the first electrical component is associated with a switching device, by which the associated first electrical component can be switched out from the parallel circuit, wherein the measurement arrangement is adapted to determine at least one second complex impedance of the at least one second electrical component 14and to switch the first electrical component by the associated switching device temporarily out from the parallel circuit in order to determine the at least one second complex impedance of the at least one second electrical component.
In related art, US 2006/0017444 to Fechalos et al. disclose in Fig. 3 wherein the parallel circuit 15 including all elements which connected to 15 as seen in Fig. 3 comprises at least one switching device 20 by which an electrical connection between the first electrical component included 15, 20 & 23 (or string shunt 1) and the at least one second electrical component included elements 15, 20 & 24 (or string shunt 2) by the associated switching device 20 temporarily out from the parallel circuit in order to determine the first complex impedance of the second electrical component 14via string shunt 2 (see Fig. 3, pars. 0029-0030, wherein An arrangement of battery strings 15 is shown in FIG. 3, where each of the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit taught by Marsili et al. to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the second electrical component via string shunt 2 (see Fechalos, pars. 0030 & 0047).
As to claim 4, Marsili et al. disclose in Figs. 6 & 10, wherein the measurement arrangement comprises more than two electrical components 100-103 as seen in Fig. 10 including the first and the at least one second component in the parallel circuit as seen in Fig. 6, and the measuring unit 60 is adapted to determine separately the complex impedance Z of a respective component (see par. 0047, wherein a switched capacitor network 60, a battery 61 and an energy storage 62 are shown. Battery 61 is shown as an ideal voltage source 64 coupled in series with an impedance 65 having an impedance value Z.sub.0. Energy storage 62 is shown as comprising a capacitor 66 having a capacitance value C).
As to claim 5, Marsili et al. disclose, wherein the measuring unit 50 of Fig. 5 has a measuring tap for determining the first complex impedance of the first electrical component which measuring tap is arranged between the first electrical component 53 and the switching device via switched capacitor network 51 associated with the first electrical component 53, and wherein the measurement arrangement is adapted to switch the first electrical component 53 by the associated switching device  via switched capacitor network 51 temporarily out from the parallel circuit of Fig. 5 in order to determine the first complex impedance Z of the first electrical component 13 (see pars.  0045 & 0065, wherein a controller 50 serving as an impedance measurement unit and as a controller for a current injected to a battery 53, the battery 53, a switched capacitor network 51, an energy storage element 52, a voltmeter 56 and an amperemeter 57. Voltmeter 56 and amperemeter 57 may be implemented in any conventional manner, as already explained with reference to FIG. 1. Battery 53 is represented as an ideal voltage source 54 coupled to an impedance 55 having an impedance value Z.sub.0, which corresponds to the battery impedance to be measured. Energy storage element 52 may comprise one or more capacitors, one or more inductors or combinations of capacitors and inductors. Controller 50 controls switched capacitor network 51 according to a control signal 510 shown in FIG. 5B. When control signal 510 is high, switched capacitor network 51 is controlled such that a current generally denoted by reference numeral 58 in FIGS. 5A and 5B flows from battery 53 to switched capacitor network 51, which causes a further current to flow from switched capacitor network 51 to energy storage element 52); wherein the at least one switching device S1 & S2 of Fig. 6 is associated with the first electrical component 61 and hooked up in series with the first electrical component (see Fig. 6).
As to claim 6, Marsili et al. disclose in Fig. 6 wherein the first electrical component 61 and the at least one second electrical component 62 are each designed as part of a cell unit  (see Fig. 2C), wherein each one of the cell units as seen in Fig. 9 comprises a first terminal and a second terminal via nodes 95 & 97, a battery cell 92 & 93; and a first switch among switching network 91, which is hooked up in series with the battery cell 92, and a second switch among switching network 91 for bridging over the battery cell 93, which is hooked up in parallel with the battery cell and the first switch (see Fig. 9, wherein a switched capacitor network 91, a first battery 92, a second battery 93, a first voltmeter 94 configured to measure a first battery voltage V.sub.1 across first battery 92, a first amperemeter 95 for measuring a first battery current I.sub.1 to or from first battery 92, a second voltmeter 96 configured to measure a second battery voltage V.sub.2 across second battery 93 and an amperemeter 97 configured to measure a second battery current I.sub.2 to or from second battery 93. Controller 90 acts as impedance measurement unit and current control. For generating an AC current between first battery 92 and second battery 93, controller 90 controls switched capacitor network 91 to assume different switch configurations, as for example also explained with reference to FIG. 7 for switched capacitor network 60 of FIG. 6. In particular, four different configurations may be used, also referred to as four phases phase.sub.1-phase.sub.2, two configurations (for example phase.sub.1 and phase.sub.2) for generating a current flow from first battery 92 to second battery 93 and two configurations (for example phase.sub.3 and phase.sub.4) for generating current flow from second battery 93 to first battery 92. Voltmeters 94, 96 and amperemeters 95, 97 may be implemented as already discussed referring to FIG. 1).
As to claim 7, Marsili et al. disclose in Figs. 5-6 wherein the measurement arrangement comprises an electrical consumer via control and calculation unit 50 which can be coupled to the parallel circuit of Fig. 5  and/or an energy-providing component 52 (see par. 0045) wherein the measurement arrangement is adapted to decouple (wherein switch 51 is open see par. 0053), the electrical consumer and/or the component at least from the first component during a measurement cycle in order to determine the first complex impedance of the first component (see pars. 0045-0065).
Regarding claim 8, Marsili et al. disclose a method for determining a first complex impedance of a first electrical component by means of a measurement arrangement having a measuring unit 10, which is coupled to the first electrical component 13 (via first battery as seen through out Figs. 1-15) and a measuring unit 10, which is coupled to the first electrical component 13 and adapted to determine the first complex impedance of the first electrical component 13 (see par. 0031, wherein device 10 comprises a voltmeter 17 to measure a voltage between first terminals 11A, 11B and therefore a voltage across battery 13, also referred to as battery voltage. Voltmeter 17 may be implemented in any conventional manner, for example, using a high-ohmic measurement resistor across which the voltage is measured together with an analog-to-digital converter (ADC) to digitize the voltage. Furthermore, device 10 comprises an amperemeter 18 to measure a current flowing to and from battery 13, also referred to as battery current of the battery impedance, which is a complex value, may then be determined by controller 16),
wherein the measurement arrangement 10 comprises at least one second electrical component 14 (via Energy storage Element as seen through out Figs. 1-15) which is arranged with the first electrical component 13 in a parallel circuit as seen in Fig. 1, which is hooked up in parallel with the measuring unit 10 via nodes 11 & 12 (see par. 0014), and wherein the parallel circuit comprises at least one switching device via capacitor switching network 15 operable by the measuring arrangement circuit of Fig. 1 (see par. 0030, wherein current flows from battery 13 to switched capacitor network 15 and from the switched capacitor network 15 to energy storage 14 and another part of the time current flows from energy storage 14 to switched capacitor network 15 and from the switched capacitor network 15 to the battery 13. In particular, the alternating current may be a periodic current, and in part each period of the periodic current flows from battery 13 to energy storage 14, and in another part of the period current flows from energy storage 14 to battery 13); wherein the measurement arrangement (via measuring unit 10 including measurement circuits 16-19) is designed to temporarily break at least the electrical connection between the first electrical component 13 and the at least one second electrical component 14 by the associated switching device 15 (via switched capacitor network as seen through out Figs. 1-15) in order to determine the first complex impedance of the first electrical component (see FIGS. 5A and 5B wherein current flows from battery 53 to switched capacitor network 51, which causes a further current to flow from switched capacitor network 51 to energy storage element 52. When control signal 510 is low, switched capacitor network 51 draws current from energy storage element 52 to provide a current generally labeled 59 flowing to battery 53. Control signal 510 again has a period T0=1/f.sub.0 to measure the battery impedance Z.sub.0 at a frequency f.sub.0. Control signal 510 has a rectangular waveform, such that the current flow denoted by numerals 58 and 59 and shown in FIG. 5B has an essentially rectangular waveform, as mentioned above. Controller 50 then receives an indication of the battery voltage over time from voltmeter 56 and an indication of the battery current over time from amperemeter 57 and calculates the complex impedance while forming the ratio of voltage and current).
Marsili et al. is not understood to explicitly disclose that wherein the parallel circuit as seen in Fig. 1 comprises at least one switching device by which an electrical connection between the first electrical component and the at least one second electrical component can be broken.  
In related art, US 2006/0017444 to Fechalos et al. disclose in Fig. 3 & pars. 0028-0030 wherein the parallel circuit 15 including all elements which connected to as seen in Fig. 3 comprises at least one switching device 20 by which an electrical connection between the first electrical component included 15, 20 & 23 and the at least one second electrical component included elements 15, 20 & 24 can be broken via output breaker 18 (see Fig. 3, par. 0026-0028, wherein An arrangement of battery strings 15 is shown in FIG. 3, where each of the battery strings 15 comprises multiple batteries, where two or more separate batteries may be connected in series (not shown) to achieve the voltage used by the load 17, a battery disconnect switch or fuse 20 and a string shunt 23, 24, 25, connected in series with the each of the battery strings and disconnect switches 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parallel circuit  taught by Marsili et al. to comprise at least one switching device as taught by Fechalos et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for measurement arrangement is adapted to switch the at least one second electrical component by means of the associated switching device temporarily out from the parallel circuit in order to determine the first complex impedance of the first electrical component (see Fechalos et al. ’s pars. 0030 & 0047).
As to claim 9, Marsili et al. disclose in Figs. 6 & 10, wherein the measurement arrangement comprises more than two electrical components 100-103 as seen in Fig. 10 including the first and the at least one second component in the parallel circuit as seen in Fig. 6, and the measuring unit 60 is adapted to determine separately the complex impedance Z of a respective component (see par. 0047, wherein a switched capacitor network 60, a battery 61 and an energy storage 62 are shown. Battery 61 is shown as an ideal voltage source 64 coupled in series with an impedance 65 having an impedance value Z.sub.0. Energy storage 62 is shown as comprising a capacitor 66 having a capacitance value C).
As to claim 10, Marsili et al. disclose in Figs. 6 & 10, wherein the measurement arrangement comprises more than two electrical components 100-103 as seen in Fig. 10 including the first and the at least one second component in the parallel circuit as seen in Fig. 6, and the measuring unit 60 is adapted to determine separately the complex impedance Z of a respective component (see par. 0047, wherein a switched capacitor network 60, a battery 61 and an energy storage 62 are shown. Battery 61 is shown as an ideal voltage source 64 coupled in series with an impedance 65 having an impedance value Z.sub.0. Energy storage 62 is shown as comprising a capacitor 66 having a capacitance value C).
As to claim 11, Marsili et al. disclose, wherein the measuring unit 50 of Fig. 5 has a measuring tap for determining the first complex impedance of the first electrical component which measuring tap is arranged between the first electrical component 53 and the switching device via switched capacitor network 51 associated with the first electrical component 53, and wherein the measurement arrangement is adapted to switch the first electrical component 53 by the associated switching device  via switched capacitor network 51 temporarily out from the parallel circuit of Fig. 5 in order to determine the first complex impedance Z of the first electrical component 13 (see pars.  0045 & 0065, wherein a controller 50 serving as an impedance measurement unit and as a controller for a current injected to a battery 53, the battery 53, a switched capacitor network 51, an energy storage element 52, a voltmeter 56 and an amperemeter 57. Voltmeter 56 and amperemeter 57 may be implemented in any conventional manner, as already explained with reference to FIG. 1. Battery 53 is represented as an ideal voltage source 54 coupled to an impedance 55 having an impedance value Z.sub.0, which corresponds to the battery impedance to be measured. Energy storage element 52 may comprise one or more capacitors, one or more inductors or combinations of capacitors and inductors. Controller 50 controls switched capacitor network 51 according to a control signal 510 shown in FIG. 5B. When control signal 510 is high, switched capacitor network 51 is controlled such that a current generally denoted by reference numeral 58 in FIGS. 5A and 5B flows from battery 53 to switched capacitor network 51, which causes a further current to flow from switched capacitor network 51 to energy storage element 52); wherein the at least one switching device S1 & S2 of Fig. 6 is associated with the first electrical component 61 and hooked up in series with the first electrical component (see Fig. 6).
As to claim 12, Marsili et al. disclose, wherein the measuring unit 50 of Fig. 5 has a measuring tap for determining the first complex impedance of the first electrical component which measuring tap is arranged between the first electrical component 53 and the switching device via switched capacitor network 51 associated with the first electrical component 53, and wherein the measurement arrangement is adapted to switch the first electrical component 53 by the associated switching device  via switched capacitor network 51 temporarily out from the parallel circuit of Fig. 5 in order to determine the first complex impedance Z of the first electrical component 13 (see pars.  0045 & 0065, wherein a controller 50 serving as an impedance measurement unit and as a controller for a current injected to a battery 53, the battery 53, a switched capacitor network 51, an energy storage element 52, a voltmeter 56 and an amperemeter 57. Voltmeter 56 and amperemeter 57 may be implemented in any conventional manner, as already explained with reference to FIG. 1. Battery 53 is represented as an ideal voltage source 54 coupled to an impedance 55 having an impedance value Z.sub.0, which corresponds to the battery impedance to be measured. Energy storage element 52 may comprise one or more capacitors, one or more inductors or combinations of capacitors and inductors. Controller 50 controls switched capacitor network 51 according to a control signal 510 shown in FIG. 5B. When control signal 510 is high, switched capacitor network 51 is controlled such that a current generally denoted by reference numeral 58 in FIGS. 5A and 5B flows from battery 53 to switched capacitor network 51, which causes a further current to flow from switched capacitor network 51 to energy storage element 52); wherein the at least one switching device S1 & S2 of Fig. 6 is associated with the first electrical component 61 and hooked up in series with the first electrical component (see Fig. 6).
As to claim 13, Marsili et al. disclose in Fig. 6 wherein the first electrical component 61 and the at least one second electrical component 62 are each designed as part of a cell unit  (see Fig. 2C), wherein each one of the cell units as seen in Fig. 9 comprises a first terminal and a second terminal via nodes 95 & 97, a battery cell 92 & 93; and a first switch among switching network 91, which is hooked up in series with the battery cell 92, and a second switch among switching network 91 for bridging over the battery cell 93, which is hooked up in parallel with the battery cell and the first switch (see Fig. 9, wherein a switched capacitor network 91, a first battery 92, a second battery 93, a first voltmeter 94 configured to measure a first battery voltage V.sub.1 across first battery 92, a first amperemeter 95 for measuring a first battery current I.sub.1 to or from first battery 92, a second voltmeter 96 configured to measure a second battery voltage V.sub.2 across second battery 93 and an amperemeter 97 configured to measure a second battery current I.sub.2 to or from second battery 93. Controller 90 acts as impedance measurement unit and current control. For generating an AC current between first battery 92 and second battery 93, controller 90 controls switched capacitor network 91 to assume different switch configurations, as for example also explained with reference to FIG. 7 for switched capacitor network 60 of FIG. 6. In particular, four different configurations may be used, also referred to as four phases phase.sub.1-phase.sub.2, two configurations (for example phase.sub.1 and phase.sub.2) for generating a current flow from first battery 92 to second battery 93 and two configurations (for example phase.sub.3 and phase.sub.4) for generating current flow from second battery 93 to first battery 92. Voltmeters 94, 96 and amperemeters 95, 97 may be implemented as already discussed referring to FIG. 1).
As to claim 14, Marsili et al. disclose in Fig. 6 wherein the first electrical component 61 and the at least one second electrical component 62 are each designed as part of a cell unit  (see Fig. 2C), wherein each one of the cell units as seen in Fig. 9 comprises a first terminal and a second terminal via nodes 95 & 97, a battery cell 92 & 93; and a first switch among switching network 91, which is hooked up in series with the battery cell 92, and a second switch among switching network 91 for bridging over the battery cell 93, which is hooked up in parallel with the battery cell and the first switch (see Fig. 9, wherein a switched capacitor network 91, a first battery 92, a second battery 93, a first voltmeter 94 configured to measure a first battery voltage V.sub.1 across first battery 92, a first amperemeter 95 for measuring a first battery current I.sub.1 to or from first battery 92, a second voltmeter 96 configured to measure a second battery voltage V.sub.2 across second battery 93 and an amperemeter 97 configured to measure a second battery current I.sub.2 to or from second battery 93. Controller 90 acts as impedance measurement unit and current control. For generating an AC current between first battery 92 and second battery 93, controller 90 controls switched capacitor network 91 to assume different switch configurations, as for example also explained with reference to FIG. 7 for switched capacitor network 60 of FIG. 6. In particular, four different configurations may be used, also referred to as four phases phase.sub.1-phase.sub.2, two configurations (for example phase.sub.1 and phase.sub.2) for generating a current flow from first battery 92 to second battery 93 and two configurations (for example phase.sub.3 and phase.sub.4) for generating current flow from second battery 93 to first battery 92. Voltmeters 94, 96 and amperemeters 95, 97 may be implemented as already discussed referring to FIG. 1).
As to claim 15, Marsili et al. disclose in Fig. 6 wherein the first electrical component 61 and the at least one second electrical component 62 are each designed as part of a cell unit  (see Fig. 2C), wherein each one of the cell units as seen in Fig. 9 comprises a first terminal and a second terminal via nodes 95 & 97, a battery cell 92 & 93; and a first switch among switching network 91, which is hooked up in series with the battery cell 92, and a second switch among switching network 91 for bridging over the battery cell 93, which is hooked up in parallel with the battery cell and the first switch (see Fig. 9, wherein a switched capacitor network 91, a first battery 92, a second battery 93, a first voltmeter 94 configured to measure a first battery voltage V.sub.1 across first battery 92, a first amperemeter 95 for measuring a first battery current I.sub.1 to or from first battery 92, a second voltmeter 96 configured to measure a second battery voltage V.sub.2 across second battery 93 and an amperemeter 97 configured to measure a second battery current I.sub.2 to or from second battery 93. Controller 90 acts as impedance measurement unit and current control. For generating an AC current between first battery 92 and second battery 93, controller 90 controls switched capacitor network 91 to assume different switch configurations, as for example also explained with reference to FIG. 7 for switched capacitor network 60 of FIG. 6. In particular, four different configurations may be used, also referred to as four phases phase.sub.1-phase.sub.2, two configurations (for example phase.sub.1 and phase.sub.2) for generating a current flow from first battery 92 to second battery 93 and two configurations (for example phase.sub.3 and phase.sub.4) for generating current flow from second battery 93 to first battery 92. Voltmeters 94, 96 and amperemeters 95, 97 may be implemented as already discussed referring to FIG. 1).
As to claim 16, Marsili et al. disclose in Fig. 6 wherein the first electrical component 61 and the at least one second electrical component 62 are each designed as part of a cell unit  (see Fig. 2C), wherein each one of the cell units as seen in Fig. 9 comprises a first terminal and a second terminal via nodes 95 & 97, a battery cell 92 & 93; and a first switch among switching network 91, which is hooked up in series with the battery cell 92, and a second switch among switching network 91 for bridging over the battery cell 93, which is hooked up in parallel with the battery cell and the first switch (see Fig. 9, wherein a switched capacitor network 91, a first battery 92, a second battery 93, a first voltmeter 94 configured to measure a first battery voltage V.sub.1 across first battery 92, a first amperemeter 95 for measuring a first battery current I.sub.1 to or from first battery 92, a second voltmeter 96 configured to measure a second battery voltage V.sub.2 across second battery 93 and an amperemeter 97 configured to measure a second battery current I.sub.2 to or from second battery 93. Controller 90 acts as impedance measurement unit and current control. For generating an AC current between first battery 92 and second battery 93, controller 90 controls switched capacitor network 91 to assume different switch configurations, as for example also explained with reference to FIG. 7 for switched capacitor network 60 of FIG. 6. In particular, four different configurations may be used, also referred to as four phases phase.sub.1-phase.sub.2, two configurations (for example phase.sub.1 and phase.sub.2) for generating a current flow from first battery 92 to second battery 93 and two configurations (for example phase.sub.3 and phase.sub.4) for generating current flow from second battery 93 to first battery 92. Voltmeters 94, 96 and amperemeters 95, 97 may be implemented as already discussed referring to FIG. 1).
As to claim 17, Marsili et al. disclose in Fig. 6 wherein the first electrical component 61 and the at least one second electrical component 62 are each designed as part of a cell unit  (see Fig. 2C), wherein each one of the cell units as seen in Fig. 9 comprises a first terminal and a second terminal via nodes 95 & 97, a battery cell 92 & 93; and a first switch among switching network 91, which is hooked up in series with the battery cell 92, and a second switch among switching network 91 for bridging over the battery cell 93, which is hooked up in parallel with the battery cell and the first switch (see Fig. 9, wherein a switched capacitor network 91, a first battery 92, a second battery 93, a first voltmeter 94 configured to measure a first battery voltage V.sub.1 across first battery 92, a first amperemeter 95 for measuring a first battery current I.sub.1 to or from first battery 92, a second voltmeter 96 configured to measure a second battery voltage V.sub.2 across second battery 93 and an amperemeter 97 configured to measure a second battery current I.sub.2 to or from second battery 93. Controller 90 acts as impedance measurement unit and current control. For generating an AC current between first battery 92 and second battery 93, controller 90 controls switched capacitor network 91 to assume different switch configurations, as for example also explained with reference to FIG. 7 for switched capacitor network 60 of FIG. 6. In particular, four different configurations may be used, also referred to as four phases phase.sub.1-phase.sub.2, two configurations (for example phase.sub.1 and phase.sub.2) for generating a current flow from first battery 92 to second battery 93 and two configurations (for example phase.sub.3 and phase.sub.4) for generating current flow from second battery 93 to first battery 92. Voltmeters 94, 96 and amperemeters 95, 97 may be implemented as already discussed referring to FIG. 1).
As to claim 18, Marsili et al. disclose in Fig. 6 wherein the first electrical component 61 and the at least one second electrical component 62 are each designed as part of a cell unit  (see Fig. 2C), wherein each one of the cell units as seen in Fig. 9 comprises a first terminal and a second terminal via nodes 95 & 97, a battery cell 92 & 93; and a first switch among switching network 91, which is hooked up in series with the battery cell 92, and a second switch among switching network 91 for bridging over the battery cell 93, which is hooked up in parallel with the battery cell and the first switch (see Fig. 9, wherein a switched capacitor network 91, a first battery 92, a second battery 93, a first voltmeter 94 configured to measure a first battery voltage V.sub.1 across first battery 92, a first amperemeter 95 for measuring a first battery current I.sub.1 to or from first battery 92, a second voltmeter 96 configured to measure a second battery voltage V.sub.2 across second battery 93 and an amperemeter 97 configured to measure a second battery current I.sub.2 to or from second battery 93. Controller 90 acts as impedance measurement unit and current control. For generating an AC current between first battery 92 and second battery 93, controller 90 controls switched capacitor network 91 to assume different switch configurations, as for example also explained with reference to FIG. 7 for switched capacitor network 60 of FIG. 6. In particular, four different configurations may be used, also referred to as four phases phase.sub.1-phase.sub.2, two configurations (for example phase.sub.1 and phase.sub.2) for generating a current flow from first battery 92 to second battery 93 and two configurations (for example phase.sub.3 and phase.sub.4) for generating current flow from second battery 93 to first battery 92. Voltmeters 94, 96 and amperemeters 95, 97 may be implemented as already discussed referring to FIG. 1).
As to claim 19, Marsili et al. disclose in Fig. 6 wherein the first electrical component 61 and the at least one second electrical component 62 are each designed as part of a cell unit  (see Fig. 2C), wherein each one of the cell units as seen in Fig. 9 comprises a first terminal and a second terminal via nodes 95 & 97, a battery cell 92 & 93; and a first switch among switching network 91, which is hooked up in series with the battery cell 92, and a second switch among switching network 91 for bridging over the battery cell 93, which is hooked up in parallel with the battery cell and the first switch (see Fig. 9, wherein a switched capacitor network 91, a first battery 92, a second battery 93, a first voltmeter 94 configured to measure a first battery voltage V.sub.1 across first battery 92, a first amperemeter 95 for measuring a first battery current I.sub.1 to or from first battery 92, a second voltmeter 96 configured to measure a second battery voltage V.sub.2 across second battery 93 and an amperemeter 97 configured to measure a second battery current I.sub.2 to or from second battery 93. Controller 90 acts as impedance measurement unit and current control. For generating an AC current between first battery 92 and second battery 93, controller 90 controls switched capacitor network 91 to assume different switch configurations, as for example also explained with reference to FIG. 7 for switched capacitor network 60 of FIG. 6. In particular, four different configurations may be used, also referred to as four phases phase.sub.1-phase.sub.2, two configurations (for example phase.sub.1 and phase.sub.2) for generating a current flow from first battery 92 to second battery 93 and two configurations (for example phase.sub.3 and phase.sub.4) for generating current flow from second battery 93 to first battery 92. Voltmeters 94, 96 and amperemeters 95, 97 may be implemented as already discussed referring to FIG. 1).
As to claim 20, Marsili et al. disclose in Fig. 6 wherein the first electrical component 61 and the at least one second electrical component 62 are each designed as part of a cell unit  (see Fig. 2C), wherein each one of the cell units as seen in Fig. 9 comprises a first terminal and a second terminal via nodes 95 & 97, a battery cell 92 & 93; and a first switch among switching network 91, which is hooked up in series with the battery cell 92, and a second switch among switching network 91 for bridging over the battery cell 93, which is hooked up in parallel with the battery cell and the first switch (see Fig. 9, wherein a switched capacitor network 91, a first battery 92, a second battery 93, a first voltmeter 94 configured to measure a first battery voltage V.sub.1 across first battery 92, a first amperemeter 95 for measuring a first battery current I.sub.1 to or from first battery 92, a second voltmeter 96 configured to measure a second battery voltage V.sub.2 across second battery 93 and an amperemeter 97 configured to measure a second battery current I.sub.2 to or from second battery 93. Controller 90 acts as impedance measurement unit and current control. For generating an AC current between first battery 92 and second battery 93, controller 90 controls switched capacitor network 91 to assume different switch configurations, as for example also explained with reference to FIG. 7 for switched capacitor network 60 of FIG. 6. In particular, four different configurations may be used, also referred to as four phases phase.sub.1-phase.sub.2, two configurations (for example phase.sub.1 and phase.sub.2) for generating a current flow from first battery 92 to second battery 93 and two configurations (for example phase.sub.3 and phase.sub.4) for generating current flow from second battery 93 to first battery 92. Voltmeters 94, 96 and amperemeters 95, 97 may be implemented as already discussed referring to FIG. 1).
Response to Arguments
Applicant’s arguments with respect to the above rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
			June 29, 2022
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858